Case: 1:19-cr-00081-MWM Doc #: 117 Filed: 03/26/21 Page: 1 of 5 PAGEID #: 1030

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI

UNITED STATES OF AMERICA, : Case No. 1:19-cr-81
Plaintiff, | Judge Matthew W. McFarland
Vv. |
ANTHONY RATTINL, et al.,
Defendants.

 

ORDER DENYING DEFENDANT DEVONNA MILLER-WEST’S MOTION TO
EXCLUDE EVIDENCE AND REQUEST FOR A RULE 104 HEARING (Doc. 73)

 

This case is before the Court on Defendant Devonna Miller-West’s Motion to
Exclude Evidence and Request for Rule 104 Hearing (Doc. 73). The Government filed a
memorandum in opposition (Doc. 82) to the Motion, making this matter ripe for review.
For the reasons below, the Motion is DENIED.

I FACTS

In May 2017, United States House of Representatives Energy and Commerce
Committee (hereinafter, the “Committee”) opened an investigation into the distribution
of prescription opioids by wholesale drug distributors, with a specific focus on
distribution practices in West Virginia. As part of the investigation, bipartisan
Committee leaders sent letters requesting information to certain pharmaceuticals
distributors, including Miami-Luken.

Approximately one year later, on May 8, 2018, a public hearing was held before
Case: 1:19-cr-00081-MWM Doc #: 117 Filed: 03/26/21 Page: 2 of 5 PAGEID #: 1031

the Committee. Dr. Joseph Mastandrea, Chairman of Miami-Luken’s Board of Directors,
appeared at the hearing on Miami-Luken’s behalf. Dr. Mastandrea provided testimony
at the hearing that accused Ms. Miller-West’s pharmacy, Westside Pharmacy, of
deception. Specifically, Dr. Mastandrea indicated that Westside Pharmacy continued to
fill prescriptions for physicians suspected of diverting opioids for non-medical purposes,
despite having told Miami-Luken that it had stopped doing so.

In a subsequent report, the Committee summarized its conclusions following the
investigation. The report included a section titled “Case Study on Miami-Luken:
Continuing to Supply a Pharmacy After Documented Deceit.” The section quotes a letter
from Miami-Luken’s counsel, which also accuses Westside Pharmacy of lying about its
prescription filling practices.

In the instant Motion, Ms. Miller-West requests a hearing under Fed. R. Evid. 104
regarding the admissibility of Miami-Luken’s congressional testimony and the letter
from its counsel to the Committee. In the alternative, she requests an order barring all
evidence and argument related to the assertion that Ms. Miller-West would no longer fill
prescriptions for certain doctors after June 30, 2015, including but not limited to, any
alleged conversation with an unnamed Miami-Luken employee, a poster board displayed
in Westside Pharmacy stating it would no longer fill prescriptions for certain doctors, and
Ms. Miller-West’s email to Defendant James Barclay about the poster board.

II. LEGAL STANDARD

Under Federal Rule of Evidence 104, the court “must decide any preliminary

question about whether a witness is qualified, a privilege exists, or evidence is

2
Case: 1:19-cr-00081-MWM Doc #: 117 Filed: 03/26/21 Page: 3 of 5 PAGEID #: 1032

admissible.” Fed. R. Evid. 104(a). The court must conduct any hearing on such a
preliminary question so that the jury cannot hear it if “(1) the hearing involves the
admissibility of a confession; (2) a defendant in a criminal case is a witness and so
requests; or (3) justice so requires.” Fed. R. Evid. 104(c). Thus, the rule does not require
a hearing on all preliminary evidentiary questions. It requires only that, if the court
chooses to have a hearing, it must be conducted outside the hearing of the jury in certain
circumstances.

Evidence is relevant if “(a) it has any tendency to make a fact more or less probable
than it would be without the evidence; and (b) the fact is of consequence in determining
the action.” Fed. R. Evid. 401. Generally, all relevant evidence is admissible, unless the
Constitution, a federal statute, the rules of evidence, or the Supreme Court states
otherwise. Fed. R. Evid. 402.

Il, ANALYSIS

Broadly reading the instant motion, Ms. Miller-West seeks to exclude all or at least
portions of six items from the Government's evidence at trial: (1) congressional testimony
about Westside Pharmacy, (2) the Committee’s report on its investigation into the opioid
crisis, (3) the letter from Miami-Luken’s counsel to the Committee, (4) the alleged
conversation between a Westside Pharmacy representative and Miami-Luken about
certain prescribing physicians, (5) a poster board displayed in Westside Pharmacy, and
(6) Ms. Miller-West’s email to Mr. Barclay about the poster board.

In response, the Government generally addresses the evidentiary rules implicated
by Ms. Miller-West’s Motion and directly addresses the admissibility of the Committee’s

3
Case: 1:19-cr-00081-MWM Doc #: 117 Filed: 03/26/21 Page: 4 of 5 PAGEID #: 1033

report, the letter from Miami-Luken’s counsel, and the poster board displayed at
Westside Pharmacy. Importantly, the Government does not plan to introduce the
Committee’s report or the letter from Miami-Luken’s counsel in its case-in-chief. It
nonetheless argues that these items are admissible under certain conditions, including
exceptions to the general rule against hearsay.

The Government argues that the photo of the poster board displayed at Westside
Pharmacy is relevant and admissible. They argue Ms. Miller-West sent the photo to
Miami-Luken to induce it to continue to provide controlled substances to her pharmacy.
Therefore, the Government contends, it is relevant evidence of a co-conspirator statement
or action that prompts the listener to take action facilitating the conspiracy. (Doc. 82 at
PageID# 606, citing United States v. Jerkins, 871 F2d. 598, 606 (6th Cir 1989).) The
Government makes additional arguments relating to admissibility, including that the
photo is admissible as a business record and a statement against interest by Ms. Miller-
West. See Fed. R. Evid. 804(3), (6) (regarding hearsay exceptions).

Ultimately, however, the Court is persuaded by the Government's overarching
argument that a Rule 104 hearing would not a be productive use of the parties’ and the
Court’s time and resources. The evidence at issue clearly relates the allegations in the
Indictment. Thus, the determination of its relevance should not be difficult, although
the Court declines to make that determination now. The admissibility of the evidence is
a more difficult question and will depend on many factors, including its form (e.g.,
redacted or not), the circumstances in which it is offered (e.g., the identity of the witness
testifying regarding the evidence), and the purpose (e.g., impeachment) for which it is

+
Case: 1:19-cr-00081-MWM Doc #: 117 Filed: 03/26/21 Page: 5 of 5 PAGEID #: 1034

offered.

As mentioned, the Government does not plan to introduce much of the disputed
evidence in its case-in-chief. Thus, the Court would have to entertain various
hypotheticals to determine its admissibility. The Government, of course, would not be
obligated to introduce the evidence consistent with any of those hypotheticals at trial. As
a result, there is no guarantee that a Rule 104 hearing would promote a more efficient
trial in this matter. For this reason, the Court will defer ruling on the admissibility of the
materials set forth in Ms. Miller-West’s Motion until the Government seeks to introduce
them at trial. At that time, Ms. Miller-West may object to their introduction and the Court
will conduct a hearing outside the hearing of the jury, if necessary, and determine their
admissibility.

Ill. CONCLUSION

For the reasons above, Ms. Miller-West’s Motion to Exclude Evidence and Request

for Rule 104 Hearing (Doc. 73) is DENIED.

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

wo Meth WHF ped

JUDGE MATTHEW W. McFARLAND
